DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of in the reply filed on January 25, 2022 is acknowledged.
Claims 9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Specifically, claim 9 is withdrawn since is directed to non-elected species Fig. 1C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al. (U.S. 2016/0211165) in view of Wege et al. (U.S. 2007/0111339).
Referring to Figures 3-9, 12 and paragraphs [0037]-[0050], McChesney et al. disclose an anisotropic etch apparatus comprising:  an electrostatic chuck 506 located in a vacuum enclosure 502 and including a lower electrode 507 therein (par.[0046]); an outer edge ring 72, 503 surrounding the electrostatic chuck and configured for independent vertical movement 505, 804, 810 relative to the electrostatic chuck (par.[0045],[0057], Figs. 9, 12); an upper electrode 504 overlying the lower electrode and located in the vacuum enclosure (par.[0046]); and a main radio frequency (RF) power source configured to provide radio frequency bias voltage between the lower electrode and the upper electrode.
McChesney et al. is silent on a plurality of conductive outer edge ring segments surrounding the electrostatic chuck.
Referring to Figures 3-4 and paragraphs [0052]-[0060], Wege et al. teach an apparatus wherein a plurality of conductive outer edge ring segments surrounding the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck in order to adjust the plasma distribution for the desired conditions.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer edge ring of McChesney et al. with a plurality of conductive outer edge ring segments as taught by Wege et al. in order to adjust the plasma distribution for the desired conditions.  The resulting apparatus of McChesney et al. in view of Wege et al. would yield a plurality of conductive outer edge ring segments surrounding the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck.

With respect to claim 3, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein:  each of the plurality height adjustment assemblies comprises an actuator 505, 804 located within the vacuum enclosure or outside the vacuum enclosure and configured to actuate vertical movement of a respective height adjustment assembly; and the anisotropic etch apparatus further comprises a differential height controller 560 configured to independently actuate each of the actuators for the plurality height adjustment assemblies (McChesney et al.-pars. [0045], [0049], [0084], Wege et al. Figs. 3-4, pars.[0057]-[0058]).
With respect to claim 4, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein each of the plurality height adjustment assemblies is configured to mechanically actuate a respective one of the plurality of conductive outer edge ring segments upon application of physical force thereto (McChesney et al.-pars. [0045], [0049], [0084], Wege et al. Figs. 3-4, pars.[0057]-[0058]).
With respect to claim 5, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes further comprising an annular conductive edge ring (McChesney et al.-74, Wege et al.-200) that laterally surrounds the electrostatic chuck (McChesney et al.-Fig. 12 and par.[0038], Wege et al.-Fig. 3 and par.[0052]).

With respect to claim 8, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further comprising at least one auxiliary RF power source 90” configured to provide an auxiliary RF bias voltage to the annular conductive edge ring 200 (Wege et al.-pars.[0055]-[0056]).
With respect to claim 10, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein each of the plurality of conductive outer edge ring segments comprises a tapered top surface 72 having a height that increases with a radial distance from a vertical axis passing through a geometrical center of the electrostatic chuck (McChesney et al.-Fig. 12).
s 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al. (U.S. 2016/0211165) in view of Wege et al. (U.S. 2007/0111339) as applied to claims 1-5, 7-8, and 10 above, and further in view of Rathnasinghe et al. (U.S. 2020/0020565).
The teachings of McChesney et al. in view of Wege et al. have been discussed above.
McChesney et al. in view of Wege et al. fail to teach wherein:  the annular conductive edge ring comprises a laterally-protruding flange portion including holes; and each height adjustment assembly comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular conductive edge ring.
Referring to Figure 3A and paragraphs [0037]-[0041], Rathnasinghe et al. teach an apparatus wherein:  the annular edge ring 320 comprises a laterally-protruding flange portion including holes; and each height adjustment assembly 332 comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular edge ring as an alternate and equivalent arrangement for coupling with another edge ring.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively modify the configuration of the annular conductive edge ring of McChesney et al. in view of Wege et al. with a laterally-protruding flange portion including holes; and each height adjustment assembly comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular conductive edge ring as taught by Rathnasinghe et al. an alternate and equivalent arrangement for coupling with another edge ring.  The resulting apparatus McChesney et al. in view of Wege et al. and Rathnasinghe et al. would yield an annular conductive edge ring comprises a laterally-protruding flange portion including holes; and each 
The teachings of McChesney et al. in view of Wege et al. have been discussed above.
McChesney et al. in view of Wege et al. teach each of the plurality of conductive outer edge ring segments is configured to vertically move; a volume between the electrostatic chuck and the upper electrode comprises a plasma zone; and the plurality of conductive outer edge ring segments is arranged along a periphery of the plasma zone (McChesney et al.-Fig. 9, Wege et al.-Figs. 3-4).
McChesney et al. in view of Wege et al. fail to teach wherein: each of the plurality of conductive outer edge ring segments is configured to vertically move by at least 1 mm
 	Referring to paragraphs [0024], [0045], Rathnasinghe et al. teach an apparatus wherein an edge ring is configured to vertically move by at least 1 mm in order to control process tuning and etch uniformity.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the edge ring of McChesney et al. in view of Wege et al. to vertically move by at least 1 mm as taught by Rathnasinghe et al. in order to control process tuning and etch uniformity.  The resulting apparatus McChesney et al. in view of Wege et al. and Rathnasinghe et al. would yield wherein: each of the plurality of conductive outer edge ring segments is configured to vertically move by at least 1 mm; a volume between the electrostatic chuck and the upper electrode comprises a plasma zone; and the plurality of conductive outer edge ring segments is arranged along a periphery of the plasma zone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson’069 teach a movable powered edge ring.  Dhindsa et al.’938 and Ohmi et al.’875 teach powered edge rings.  Koike’799, Mun’211, and Yoo’079 teach movable edge rings.  Ma et al.’954 and Koshiishi et al.’279 teach a tapered edge ring.  Emura’052 and Sun et al.’105 teach an edge ring comprising a laterally-protruding flange portion including holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Michelle CROWELL/            Examiner, Art Unit 1716          
                                                                                                                                                                                  /SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716